Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status

DETAILED ACTION
This is in response to the application filed June 29, 2022 in which claims 1-9 and 11-20 were presented for examination, of which claims 1-3, 8, 11, 16-19 were
Amended, and claim 10 was cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 9, 11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2004100054A).
Regarding claim 1, Yoshida discloses a garment (as shown in Fig. 1a and 1b) comprising: a knit material having at least one missed-stitch zone comprising one or more gradient missed-stitch structures (Par. 0023, 0030, Fig. 4 and 5), each gradient missed-stitch structure comprising: a first missed-stitch segment (Par. 0031, see annotated Fig. 4 below, examiner notes a “segment” has been broadly reasonably interpreted to mean “a separate part of anything,” as defined by MacMillan Dictionary. In annotated Fig. 4, examiner shows where “segments” are within the knitted diagram) comprising a first quantity of consecutive courses (see annotated Fig. 4 below), each course within the first quantity of consecutive courses having a float stitch (30) extending across a first set of consecutive wales (Par. 0031, Par. 0032, lines: 1-2); and a second missed-stitch segment (see annotated Fig. 4 below) adjacent the first missed-stitch segment (30, examiner notes shown as a “adjacent” in annotated Fig. 4 below) and comprising a second quantity of consecutive courses (examiner notes “courses” are shown vertically), each course within the second quantity of consecutive courses having a float stitch (30) extending across a second set of consecutive wales (Par. 0032, lines: 1-2), the second quantity of consecutive courses being less than the first quantity of consecutive courses (examiner notes first missed-stitch segment shows having a course of 5, while second missed-stitch segment shows having a course of 4).


    PNG
    media_image1.png
    585
    694
    media_image1.png
    Greyscale


Fig. 4-Examiner Annotated
  
Regarding claim 2, Yoshida discloses each gradient missed-stitch structure further comprises a third missed-stitch segment (see annotated Fig. 4 above) adjacent the second missed-stitch segment (examiner notes as shown in Fig. 4 above) and comprising a third quantity of consecutive courses (examiner notes “courses” are shown vertically),), each course within the third quantity of consecutive courses having a float stitch (30, Fig. 4-5) extending across a third set of consecutive courses (examiner notes “courses” are shown vertically),), the third quantity of consecutive courses being less than  the second quantity of consecutive courses (examiner notes second missed-stitch segment shows having a course of 4, while third missed-stitch segment shows having a course of 3).  

Regarding claim 3, Yoshida discloses each gradient missed-stitch structure further comprises a fourth missed-stitch segment (see annotated Fig. 4 above) adjacent the third missed- stitch segment (examiner notes as shown in Fig. 4 above) and comprising a fourth quantity of consecutive courses (examiner notes “courses” are shown vertically), each course within the fourth quantity of consecutive courses having a float stitch (30, Fig. 5) extending across a fourth set of consecutive courses (examiner notes “courses” are shown vertically),  the fourth quantity of consecutive courses being less than the third quantity of consecutive courses (examiner notes third missed-stitch segment shows having a course of 3, while fourth missed-stitch segment shows having a course of 2).  
  
Regarding claim 5, Yoshida discloses the knit material comprises an elastic yarn (Par. 0029).  

Regarding claim 6, Yoshida discloses the one or more gradient missed-stitch structures comprises a plurality of gradient missed-stitch structures arranged in rows (Par. 0023, examiner notes as shown in Fig. 4-5).  

Regarding claim 8, Yoshida discloses a lower-body garment (as shown in Fig. 1a and 1b) comprising: a waist opening (7, Fig. 1a); a first leg portion (2) and a second leg portion (2); and a knit material forming at least part of one or more of the first leg portion and the second leg portion (Par. 0023, 0024, 0036), wherein the knit material comprises one or more gradient missed-stitch structures (Par. 0023, 0030, Fig. 4 and 5), each gradient missed-stitch structure comprising: a first missed-stitch segment (Par. 0031, see annotated Fig. 4 above, examiner notes a “segment” has been broadly reasonably interpreted to mean “a separate part of anything,” as defined by MacMillan Dictionary. In annotated Fig. 4, examiner shows where “segments” are within the knitted diagram) comprising a first quantity of consecutive courses (see annotated Fig. 4 above), each course within the first quantity of consecutive courses (see annotated Fig. 4 above) having a float stitch (30) extending across a first set of consecutive wales (Par. 0031, Par. 0032, lines: 1-2); a second missed-stitch segment (see annotated Fig. 4 above) comprising a second quantity of consecutive courses (see annotated Fig. 4 above), each course within the second quantity of consecutive courses having a float stitch (30) extending across a second set of consecutive wales (Par. 0032, lines: 1-2), the second quantity of consecutive courses being a subset of the first quantity of courses (examiner notes shown as a “subset” in annotated Fig. 4 above), and the second quantity of consecutive courses being less than the first quantity of consecutive courses (examiner notes first missed-stitch segment shows having a course of 5, while second missed-stitch segment shows having a course of 4); and a third missed-stitch segment (see annotated Fig. 4 above) comprising a third quantity of consecutive courses (see annotated Fig. 4 above), each course within the third quantity of consecutive courses having a float stitch (30) extending across a third set of consecutive wales (Par. 0032, lines: 1-2), the third quantity of consecutive courses being a subset of the second quantity of consecutive courses (examiner notes shown as a “subset” in annotated Fig. 4 above), the third quantity of consecutive courses being less than the second quantity of consecutive courses (examiner notes second missed-stitch segment shows having a course of 4, while third missed-stitch segment shows having a course of 3). 

Regarding claim 9, Yoshida discloses the one or more gradient missed-stitch structures comprises a plurality of gradient missed-stitch structures forming a missed-stitch zone extending vertically within the first leg portion (2, Par. 0023-0024, 0030).  

Regarding claim 11, Yoshida discloses each gradient missed-stitch structure further comprises a fourth missed-stitch segment (see annotated Fig. 4 above) comprising a fourth quantity of consecutive courses (see annotated Fig. 4 above), each course within the fourth quantity of consecutive courses having a float stitch (30) extending across a fourth set of consecutive wales (Par. 0032, lines: 1-2), the fourth quantity of consecutive courses being a subset of the third quantity of consecutive courses (examiner notes shown as a “subset” in annotated Fig. 4 above), and the fourth quantity of consecutive courses being less than the third quantity of consecutive courses (examiner notes third missed-stitch segment shows having a course of 3, while fourth missed-stitch segment shows having a course of 2).  

Regarding claim 13, Yoshida discloses the knit material comprises an elastic yarn (Par. 0029).  

Regarding claim 14, Yoshida discloses the one or more gradient missed-stitch structures comprises a plurality of gradient missed-stitch structures arranged in rows (Par. 0023, examiner notes as shown in Fig. 4-5).  
 
Regarding claim 16, Yoshida discloses a method of manufacturing a knit article (as shown in Fig. 1a and 1b), the method comprising: knitting a plurality of courses to create one or more gradient missed-stitch structures (Par. 0023, 0030, Fig. 4 and 5), each gradient missed-stitch structure comprising: a first missed-stitch segment (see annotated Fig. 4 above) formed by a first quantity of consecutive courses (see annotated Fig. 4 above), each course within the first quantity of consecutive courses having a float stitch (30) extending across a first set of consecutive wales (Par. 0031, Par. 0032, lines: 1-2), and a second missed-stitch segment (see annotated Fig. 4 above) adjacent the first missed-stitch segment (examiner notes shown as a “adjacent” in annotated Fig. 4 above) and formed by a second quantity of consecutive courses (see annotated Fig. 4 above), each course within the second quantity of consecutive courses having a float stitch (30) extending across a second set of consecutive wales (Par. 0031, Par. 0032, lines: 1-2), the second quantity of consecutive courses being less than the first quantity of consecutive courses (examiner notes first missed-stitch segment shows having a course of 5, while second missed-stitch segment shows having a course of 4).

Regarding claim 17, Yoshida discloses each gradient missed-stitch structure further comprises a third missed-stitch segment (see annotated Fig. 4 above) adjacent the second missed-stitch segment (examiner notes shown as a “adjacent” in annotated Fig. 4 above) and formed by a third quantity of consecutive courses (see annotated Fig. 4 above), each course within the third quantity of consecutive courses having a float stitch (30) extending across a third set of consecutive wales (Par. 0031, Par. 0032, lines: 1-2), the third quantity of consecutive courses being less than the second quantity of consecutive courses (examiner notes second missed-stitch segment shows having a course of 4, while third missed-stitch segment shows having a course of 3).  

Regarding claim 18, Yoshida discloses each gradient missed-stitch structure further comprises a fourth missed-stitch segment (see annotated Fig. 4 above) adjacent the third missed-stitch segment (examiner notes shown as a “adjacent” in annotated Fig. 4 above) and formed by a fourth quantity of consecutive courses (see annotated Fig. 4 above), each course within the fourth quantity of consecutive courses having a float stitch (30) extending across a fourth set of consecutive wales (Par. 0031, Par. 0032, lines: 1-2), the fourth quantity of consecutive courses being less than the third quantity of consecutive courses (examiner notes third missed-stitch segment shows having a course of 3, while fourth missed-stitch segment shows having a course of 2).

Regarding claim 20, Yoshida discloses the knit article comprises a lower-body garment (as shown in Fig. 1a and 1b) comprising a first leg portion (2) and a second leg portion (2), wherein the one or more gradient missed-stitch structures are positioned on at least the first leg portion (Par. 0023, 0024, 0036).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Van Emden et al. “Van Emden” (US Patent 7,682,994).
Regarding claim 7, Yoshida discloses the invention substantially as claimed above.
Yoshida does not disclose a plurality of pique stitches.
However, Van Emden teaches yet another knitted garment (Col. 20, lines: 10-20), wherein Van Emden teaches a plurality of pique stitches (Col. 14, lines: 12-22, 25-31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rows between each gradient missed-stitch structures  as disclosed by Yoshida, by incorporating pique stitches as taught by Van Emden, in order to enhance user comfort.

Regarding claim 15, Yoshida discloses the invention substantially as claimed above.
Yoshida does not disclose a plurality of pique stitches.
However, Van Emden teaches yet another knitted garment (Col. 20, lines: 10-20), wherein Van Emden teaches a plurality of pique stitches (Col. 14, lines: 12-22, 25-31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify rows between each gradient missed-stitch structures  as disclosed by Yoshida, by incorporating pique stitches as taught by Van Emden, in order to enhance user comfort.

Regarding claim 19, Yoshida discloses the invention substantially as claimed above.
Yoshida does not disclose a plurality of pique stitches.
However, Van Emden teaches yet another knitted garment (Col. 20, lines: 10-20), wherein Van Emden teaches a plurality of pique stitches (Col. 14, lines: 12-22, 25-31)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the courses as disclosed by Yoshida, by knitting additional courses having pique stitches as taught by Van Emden, in order to enhance user comfort.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida.
Regarding claim 4, Yoshida discloses each gradient missed-stitch structure creates a protrusion extending outward from an inner surface of the garment (Par. 0024).
Yoshida does not disclose protrusion extending outward from an external surface of the garment.
However, one of ordinary skill in the art would recognize the garment disclosed by Yoshida, can be worn inside-out, since the garment would function in the same manner.  When worn inside-out, the protrusions would be considered “extending outward from an external surface of the garment”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment disclosed by Yoshida, by wearing it inside-out, in order to have the appearance of a clean garment, when original external surface becomes soiled.

Regarding claim 12, Yoshida discloses each gradient missed-stitch structure creates a protrusion extending outward from an inner surface of the garment (Par. 0024).
Yoshida does not disclose protrusion extending outward from an external surface of the garment.
However, one of ordinary skill in the art would recognize the garment disclosed by Yoshida, can be worn inside-out, since the garment would function in the same manner.  When worn inside-out, the protrusions would be considered “extending outward from an external surface of the garment”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the garment disclosed by Yoshida, by wearing it inside-out, in order to have the appearance of a clean garment, when original external surface becomes soiled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        


/DANNY WORRELL/Primary Examiner, Art Unit 3732